DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-9,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (US 2016/0166126).
Morin et al. disclose a vacuum cleaning apparatus  comprising a vacuum cleaner 100 capable of traveling autonomously; and a station device 200 including a dust storage part 204 configured to receive and store at least a part of dust and dirt collected and caught by the vacuum cleaner 100, the vacuum cleaner 100 including: a travel driving part 142a/b; a cleaning part 108 configured to perform cleaning to remove dust and dirt; a dust-collecting unit 122 configured to accumulate the dust and dirt removed by the cleaning part 108; a dust collection amount detector configured to detect an amount of the dust and dirt accumulated in the dust-collecting unit 122 (para. [0058]); and a travel controller 146 configured to control driving of the travel driving part so as to make the vacuum cleaner 100 autonomously travel, so as to make the vacuum cleaner 100 travel to the station device 200 when the amount of the dust and dirt detected by the dust collection amount detector is equal to or more than a specified amount while the cleaning part performs the cleaning, and so as to make the vacuum cleaner undock from the station device 200 to restart the cleaning, after the dust and dirt accumulated in the dust-collecting unit is transferred to the dust storage part 204 at the station device 200 (para. [0069]). Claim 1
The reference further discloses the cleaning part 108 is stopped when the amount of the dust and dirt detected by the dust collection amount detector is equal to or more than the specified amount and when the travel controller 146 makes the vacuum cleaner 100 travel to the station device 200 since the controller 146 directs the cleaner 100 back to the position at which the cleaner 100 detected the dust bin full. Claim 3
Morin et al. disclose a notification part 300 configured to issue a notification when the amount of the dust and dirt detected by the dust collection amount detector is equal to or more than the specified amount and when the travel controller makes the vacuum cleaner travel to the station device 200 (para. [0086]). Claim 5
Morin et al. disclose when the cleaning is restarted after the dust and dirt accumulated in the dust-collecting unit 122 is transferred to the dust storage part 204 at the station device 200, the travel controller 146 makes the vacuum cleaner 100 undock from the station device 200 and travel to a position where the amount of the dust and dirt accumulated in the dust-collecting unit has been determined to be equal to or more than the specified amount (para. [0069]). Claim 6
Morin et al. disclose the vacuum cleaner 100 includes the map retaining part 146 configured to generate or retain the map of the cleaning area, and the travel controller 146 makes the vacuum cleaner travel to the position where the amount of the dust and dirt accumulated in the dust-collecting unit has been determined to be equal to or more than the specified amount, on a basis of the map retained by the map retaining part (para. [0069]). Claim 7
Morin et al. disclose a feature storage part 146 configured to store a feature of the position where the amount of the dust and dirt detected by the dust collection amount detector has been determined to be equal to or more than the specified amount when the amount of the dust and dirt is equal to or more than the specified amount and when the travel controller 146 makes the vacuum cleaner travel to the station device 200, wherein the travel controller 146 makes the vacuum cleaner 100 to the position where the amount of the dust and dirt accumulated in the dust-collecting unit has been determined to be equal to or more than the specified amount, on a basis of the feature stored in the feature storage part 146 (para. [0069]). Claim 8
The features of claim 9 are inherent since the reference discloses that the robot cleaner 100 is returned to the position at which the dust collecting unit 122 was detected to be full (para. [0069]). Claim 9
The reference discloses a notification part 300 configured to issue a notification when the travel controller 146 makes the vacuum cleaner 100 travel from the station device 200 to the position where the amount of the dust and dirt accumulated in the dust-collecting unit 122 has been determined to be equal to or more than the specified amount (para. [0086]). Claim 11
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US 2016/0166126).
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Increasing the travel speed of the cleaner 100 in Morin et al. when going to the station 200 to empty the dust is considered to be optimization of a known variable. Claims 4 and 10
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (US 2016/0166126) as applied to claim 1 above, and further in view of Janzen et al. (US 2016/0278596).
Janzen et al. discloses a robotic cleaner which is directed to a docking station based on a position on a map (para. [0077]). Accordingly, it would have been obvious to one skilled in the art include the position of the evacuation station in Morin et al. on the mapping source, in order to direct the cleaner 100 to the station 200 for maintenance, as taught in Janzen et al. Claim 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723